Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

1.          A request for continued examination under 37 CFR 1.114, including the fee 
set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 
this application is eligible for continued examination under 37 CFR 1.114, and the 
fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 
Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 
submission filed on 12/14/2020 has been entered.


Examiner’s Amendment
2.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee. The 
authorization for this Examiner’s amendment is given by Christopher L. Kalafut  
(Reg. No. 57,946) on 12/23/2020.

In the claims:    

              In claims 1, lines 1-2; “A protective system for a cast saw comprising: a 
voltage source;” has been changed to –A protective system for a cast saw having a 

              In claim 1, line 3; “an inherent measurable voltage across its surface;” has 
been changed to -- an inherent measurable voltage across a surface of the 
conductive layer;--.
             In claim 1, line 5; “embedded in a cast, and a second lead” has been 
changed to –embedded in the cast, and a second lead--.
             In claim 1, line 7; “apply a voltage to a saw blade of the cast saw;” has been 
changed to –apply a voltage to the saw blade of the cast saw;--.
             In claim 1, lines 12-13; “the surface of the conductive layer; and responsive 
to a determination that the received voltage” has been changed to --the surface of 
the conductive layer, wherein the inherent measurable voltage helps to determine 
whether the first and second leads are properly attached to the conductive layer; 
and responsive to a determination that the received voltage--.
    
               In claim 13, lines 7-8; “an inherent measurable voltage across its surface;” 
has been changed to -- an inherent measurable voltage across a surface of the 
conductive layer;--.

              In claim 13, lines 11-12; “the surface of the conductive layer; and 
responsive to a determination that the received voltage” has been changed to --the 
surface of the conductive layer, wherein the inherent measurable voltage helps to 
determine whether the first and second leads are properly attached to the 
conductive layer; and responsive to a determination that the received voltage--.
  
Election/Restrictions    
3.         Claims 1, 2, 4-8, 10, 13-15 are 19-21 are allowable. The restriction requirements of claims 9, 11-12, 16 and 18 as set forth in the Office action mailed on 03/11/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions I-V mailed on 03/11/2020 has been withdrawn and claims 9, 11-12, 16 and 18  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
              
        Claims 1, 2, 4-16 and 18-21 are allowed. 
4.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the conductive layer is 

              Regarding claims 1 and 13, Saito (GB 2068829), Sabol et al. (7,270,890), Mayer (4,744,241), Tetelbaum et al. (7,739,934), Gass (7,347,131), Schlien (4,637,391), Groudzinski (4,322,724), Linden et al. (2015/0025432) and Yang et al. (5,115,567) alone or in combination, as applied to the rejection of the claims in the Final Rejection mailed on 09/14/2020, fail to teach above-mentioned limitations set forth in claims 1 and 13.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1 and 13.    
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 

            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    February 5, 2021